59 N.J. 525 (1971)
284 A.2d 350
STATE OF NEW JERSEY, PLAINTIFF-APPELLANT,
v.
THOMAS B. KING, DEFENDANT-RESPONDENT.
The Supreme Court of New Jersey.
Argued December 7, 1971.
Decided December 13, 1971.
Mr. Joseph A. Fusco, Assistant Prosecutor, argued the cause for appellant (Mr. Joseph P. Lordi, Essex County Prosecutor, attorney).
Mr. Martin L. Greenberg argued the cause for respondent (Mr. Stanley C. Van Ness, Public Defender, attorney; Mr. Philip Freedman, on the brief).
PER CURIAM.
The judgment of the Appellate Division is affirmed for the reasons expressed in its opinion. (112 N.J. Super. 138)
For affirmance: Chief Justice WEINTRAUB and Justices JACOBS, PROCTOR, HALL and SCHETTINO  5.
For reversal: None.